Thomas, J. (dissenting):
The plaintiff bought a cheap flannel wrapper at the defendant’s store, and-in the course of a family washing rinsed it in the tub, whereupon, as she claims, “ a needle came out from the side of the garment,” injuring her hand. It was an ordinary basting needle, an inch or an inch and a quarter in length. The garment was machine sewed, so that the needle could have been used only for the purpose of basting. The defendant is the owner of a large department store and its custom is to buy goods of this quality in bundles. When a requisition is made for their actual sale, a certain number of dozens are sent down and spread out and examined by a *818clerk, to. see that, so far as quality and making are concerned, they are in proper condition. The evidence is that a needlé bad never been found upon such examination, and the buyer disclaimed reports of complaints on the ground of needles or other substance found in goods. Obviously this needle was concealed. Nobody had discovered it, not even the plaintiff in unwrapping it and handling it before and during the washing.
I think it is not the duty of a merchant to examine carefully all the seams of the goods that come to his store to discover whether there is a needle lurking therein that may come forth and do injury. The cause of the plaintiff’s painful accident is foreign to usual experience, and it is only with reference to events or conditions that are expectable according to human experience that the law requires the exercise of care. '
I think the judgment should be reversed and a new trial ordered,, costs to abide the event.
Judgment of the Municipal Court affirmed, with costs.